DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 13 and 15 – 18, drawn to an article.
Group II, claims 14, 19, and 20, drawn to a method of making an article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an article comprising (a) a microsphere layer comprising a layer of microspheres, the layer of microspheres comprising a first area substantially free of microspheres and a second area comprising a plurality of randomly-distributed microspheres, wherein the monolayer of microspheres comprises a predetermined pattern, the predetermined pattern comprises at least one of (i) a plurality of first areas, (ii) a plurality of the second areas, and (iii) combinations thereof; and a bead bonding layer disposed on the microsphere layer, wherein the plurality of microspheres are partially embedded in a first major surface of the bead bonding layer, wherein the article has a retroreflectivity (Ra) of less than 5.0 candelas/lux/square meter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Walker (WO 2014/210249 A1).
	Walker discloses an article (“bead films”, “decorative product”: e.g. ¶¶ [0006] – [00145]) comprising: 
	(a) a microsphere layer comprising a monolayer of microspheres (“plurality of microspheres” embedded in a “binder resin layer”: e.g. ¶¶ [0007] – [0009], [0012] – [0014], [0018], [0019], [0029], [0043] – [0051]); and 

	Walker is not specific as to the monolayer of microspheres comprising a first area substantially free of microspheres and a second area comprising a plurality of randomly-distributed microspheres, wherein the monolayer of microspheres comprises a predetermined pattern, the predetermined pattern comprises at least one of (i) a plurality of the first areas, (ii) a plurality of the second areas, and (iii) combinations thereof.
	However, Walter also suggests providing microspheres in specific areas to control retroreflection depending on an image which, in use, exists below the bead bonding layer (e.g. ¶¶ [0085], [0087]), i.e. providing at least one of a plurality of first areas, a plurality of second areas, or a combination thereof.  Furthermore, Walker differentiates embodiments wherein uniformity of microspheres is provided and embodiments wherein multimodal microsphere distributions or broader size microsphere distributions are provided (e.g. ¶ [0047]), i.e. indirect statements of randomly-distributed microspheres are provided.
	Walker states the monolayer of microspheres may have a first area and a second area different coverage densities, and the different densities can be provided based on design requirements (e.g. ¶ [0093]).  Furthermore, Walker seeks to maximize packing density of microspheres where provided (e.g. ¶ [0047]).  The instant specification describes embodiments wherein the density of the microspheres in the first area is, e.g., less than 20% (e.g. ¶ [00109]), which the examiner understands to define the term “substantially free”.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in order to satisfy design requirements, it would have been obvious to provide a first area, or a plurality of first areas, substantially free of microspheres and a second area, or a plurality of second areas, comprising a plurality of 
	Since Walker discloses that which is common to Groups I and II, Groups I and II lack unity of invention.  
During a telephone conversation with Julie Lapos-Kucher (Reg. No. 61,885) on 6 April 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1 – 13 and 15 – 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14, 19, and 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 2 is objected to because of the following informalities:
	Regarding claim 2, each claim begins with a capital letter and ends with a period.  See MPEP § 608.01(m).  The examiner recommends adding a period to the end of claim 2.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 and 15 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites the limitation “the first areas” in l. 6 of the claim, and claim 1 recites the limitation “the second areas” in l. 6 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
	The examiner observes claim 1 is directed to an article comprising, in part, a microsphere layer comprising a monolayer of microspheres, wherein the monolayer of microspheres comprises a first area 
	Regarding claims 2 – 13 and 15 – 18, each of claims 2 – 13 and 15 – 18 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  
	
	Regarding claim 2, claim 2 recites the limitation “the bonding layer” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner observes claim 1, upon which claim 2 directly depends, recites “a bead bonding layer” in l. 8 of the claim.  It appears this feature may be that intended to provide antecedent basis for “the bonding layer” in claim 2.  If this is the case, the examiner recommends “the bonding layer” in claim 2 read as “the bead bonding layer” in order to remove any ambiguity.	
	Regarding claim 4, claim 4 recites the limitation “the refractive index” in ll. 1 – 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner notes claim 1, upon which claim 4 directly depends, does not provide any indication as to the recited microspheres having a refractive index.  Therefore, the refractive index limitation in claim 4 may better stated as “the microspheres have a refractive index less than 1.6”, or a limitation having a similar effect.
	Regarding claim 17, claim 17 recites the limitation “the resin having low cross link densities” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner notes claim 1, upon which claim 17 directly depends, does not provide any indication as to a resin having low cross link densities.  However, claim 2 mentions a resin having low cross link densities, and therefore may provide antecedent basis for claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO 2014/210249 A1).
	Regarding claim 1, Walker discloses an article (“bead films”, “decorative product”: e.g. ¶¶ [0006] – [00145]) comprising: 
	(a) a microsphere layer comprising a monolayer of microspheres (“plurality of microspheres” embedded in a “binder resin layer”: e.g. ¶¶ [0007] – [0009], [0012] – [0014], [0018], [0019], [0029], [0043] – [0051]); and 
	(b) a bead bonding layer disposed on the microsphere layer (the aforesaid “binder resin layer”: e.g. ¶¶ [0007], [0009] – [0012], [0015], [0018], [0020] – [0022], [0029], [0036], [0038], [0039], [0042], [0050], [0052] – [0076], [0082] – [0084], [0092]), wherein the plurality of microspheres are partially embedded in a first major surface of the bead bonding layer (e.g. ¶¶ [0007], [0018], [0029], [0036], [0052], [0073], [0091], [0097], [00131]), wherein the article has a retroreflectivity (Ra) of less than or equal to 1.0 candelas/lux/square meter (e.g. ¶ [0030]).
	Although Walker is not species as to the Ra in the above cited range when measured following ASTM E810-03 (2013) with a 0.2 degree observation angle and a 5 degree entrance angle, the fact Walker further discloses narrower ranges within the less than or equal to 1.0 candelas/lux/square meter range identified above which are suitable (“less than or equal to 0.5 candelas/lux/square meter”, “less than or equal to 0.1 candelas/lux/square meter”: e.g. ¶ [0030]), thereby implying a goal of minimizing 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the retroreflectivity Walker discloses to be measured per ASTM E810-03 (2013) with a 0.2 degree observation angle and a 5 degree entrance angle in order to provide a suitable measure for retroreflection and decorative properties.
	Walker is not specific as to the monolayer of microspheres comprising a first area substantially free of microspheres and a second area comprising a plurality of randomly-distributed microspheres, wherein the monolayer of microspheres comprises a predetermined pattern, the predetermined pattern comprises at least one of (i) a plurality of the first areas, (ii) a plurality of the second areas, and (iii) combinations thereof.
	However, Walter also suggests providing microspheres in specific areas to control retroreflection depending on an image which, in use, exists below the bead bonding layer (e.g. ¶¶ [0085], [0087]), i.e. providing at least one of a plurality of first areas, a plurality of second areas, or a combination thereof.  Furthermore, Walker differentiates embodiments wherein uniformity of microspheres is provided and embodiments wherein multimodal microsphere distributions or broader size microsphere distributions are provided (e.g. ¶ [0047]), i.e. indirect statements of randomly-distributed microspheres are provided.
	Walker states the monolayer of microspheres may have a first area and a second area different coverage densities, and the different densities can be provided based on design requirements (e.g. ¶ [0093]).  Furthermore, Walker seeks to maximize packing density of microspheres where provided (e.g. ¶ [0047]).  The instant specification describes embodiments wherein the density of the microspheres in the first area is, e.g., less than 20% (e.g. ¶ [00109]), which the examiner understands to define the term “substantially free”.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 
	Regarding claim 2, in addition to the limitations of claim 1, Walker discloses the bonding layer comprises, e.g., a resin comprising a fluorine-containing polymer (e.g. ¶¶ [0006] – [0008], [0010] – [0013], [0017] – [0022], [0029], [0032], [0052], [0054] – [0069], [0096], [0098], [00101], [00106], [00109], [00111], [00113], [00114], [00116], [00128], [00130], [00132], [00135], [00140], [00144]).
	Regarding claim 3, in addition to the limitations of claim 1, although Walker is not specific as to the density of microspheres in the first area is less than 20% of the density of microspheres in the second area, as discussed previously, Walker states the density of microspheres in the first area and the second area are provided in different densities in order to obtain desired retroreflection based on an underlying image (e.g. ¶¶ [0085], [0093]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in order to obtain desirable retroreflection, it would have been obvious to provide a density of microspheres in the first area which is less than 20% of the density of microspheres in the second area.
	Regarding claim 4, in addition to the limitations of claim 1, Walker discloses the refractive index of the microspheres is “less than about 1.60”, e.g. “less than about 1.55” (e.g. ¶ [0044]).  
	Walker’s broader refractive index range essentially matches the claimed range, and Walker’s narrower refractive index range lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 5, in addition to the limitations of claim 1, Walker discloses the microspheres cover, e.g., at least 40% of the surface of the bead bonding layer (e.g. ¶¶ [0009], [0019], [0028], [0093], [00102], [00136]).
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Walker discloses the microspheres have an average diameter of “about 5 µm to about 200 µm”, e.g. “about 35 µm to about 140 µm” (e.g. ¶¶ [0047] – [0049]).  
	Walker’s broader average diameter range encompasses the claimed range whereas Walker’s narrower average diameter range lies within the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 7, in addition to the limitations of claim 1, Walker discloses the article further comprises a reinforcing layer formed on a second major surface of the bead bonding layer opposite the microsphere layer wherein the reinforcing layer is selected from, e.g., polyurethane resins (e.g. ¶¶ [0009], [0014], [0020], [0066], [0076], [0090], [0091], [00103], [00104], [00118], [00119], [00137], [00138]).  
	Regarding claim 8, in addition to the limitations of claim 1, Walker discloses the microspheres within the second area are closely packed (per goal to maximize packing: e.g. ¶¶ [0039], [0047]).  
	Regarding claim 9, although Walker does not specifically state the second area comprises at least three microspheres, Walker desires maximized packing of microspheres, e.g. for economic reasons (e.g. ¶ [0047]).  Accordingly, in the second area, one of ordinary skill in the art would been motivated to provide as many microspheres in an area to improve the economics of the article.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in order to maximize economy and pacing, it would have been obvious to provide Walker’s second ware with at least three microspheres.
Regarding claim 10, in addition to the limitations of claim 1, Walker discloses the article has a pencil hardness of at least 1H at 7.5 Newtons (e.g. ¶ [0033]) and wherein the microspheres cover, e.g., at least 40% of the surface of the bead bonding layer (e.g. ¶¶ [0009], [0019], [0028], [0093], [00102], [00136]).
	Walker’s pencil hardness range encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  Moreover, Walker seeks sufficient hardness in the article in order to resist deformation, and the hardness is provided by the microspheres (e.g. ¶¶ [0005], [0006], [0033], [0074]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  
	Walker’s percent coverage overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 11, in addition to the limitations of claim 1, Walker discloses the article is transparent (e.g. ¶¶ [0036], [0038]- [0040], [0042], [0052], [0071] – [0074], [0083] – [0086]).  
	Regarding claim 12, in addition to the limitations of claim 1, Walker discloses the article is thermoformable (e.g. ¶¶ [0006], [0016], [0018], [0070], [0078], [0080], [0081], [00124], [00133], [00146] – [00149], [00151]).
	Regarding claim 13, Walker discloses a thermoset article derived from the thermoformable article discussed in the 35 U.S.C. 103 rejection of claim 12 (“lightly crosslinked”: e.g. ¶¶ [0070], [0092]).
	Regarding claim 15, although Walker is not specific as to the first area being continuous across the article and second area being discontinuous, Walker is not particularly limiting as to the continuity or discontinuity of area, per the provision of retroreflectivity based on an underlying image (e.g. ¶ [0085]).  Therefore, providing a first area which is continuous and a second area which is discontinuous is observed to be a design choice which one of ordinary skill in the art would have been able to provide, as motivated by the particular image desired.
Regarding claim 16, although Walker is not specific as to the second area being continuous across the article and second area being discontinuous, Walker is not particularly limiting as to the continuity or discontinuity of area, per the provision of retroreflectivity based on an underlying image (e.g. ¶ [0085]).  Therefore, providing a second area which is continuous and a first area which is discontinuous is observed to be a design choice which one of ordinary skill in the art would have been able to provide, as motivated by the particular image desired.
	Regarding claim 17, in addition to the limitations of claim 1, Walker discloses the resin having low cross link densities are those resins comprising lightly crosslinked material (e.g. ¶¶ [0006], [0032], [0067], [0068], [0070], [0080], [0092]).
	Although Walker is not specific as to the lightly crosslinked material having a molecular weight per crosslink point of greater than about 2,800 g/mol, Walker states the crosslink density should be kept low in order to avoid cracking (e.g. ¶ [0080]) and produce less elastic recovery energy after deformation in a forming process but also provided in sufficiently high to resist surface discoloration and/or subsurface penetration (e.g. ¶¶ [0032], [0070]).  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have bene obvious to provide a lightly crosslinked material having a molecular weight per crosslink point of greater than about 2,800 g/mol in order to provide a resin which resists cracking, surface discoloration, and subsurface penetration.
	Regarding claim 18, in addition to the limitations of claim 13, Walker discloses the thermoset article is a 3-dimensional shaped article (e.g. ¶ [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/ETHAN A. UTT/Examiner, Art Unit 1783